Citation Nr: 0810231	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  04-40 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 
2002 for the assignment of a 10 percent disability rating for 
fracture, left lateral malleolus, to include based upon a 
claim of clear and unmistakable error (CUE) in a prior rating 
decision dated in September 1971, which reduced the veteran's 
10 percent rating to noncompensable.  

2.  Entitlement to a disability rating in excess of 10 
percent for fracture, left lateral malleolus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from April 1966 
to May 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los, Angeles, California.  

In January 2007, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  

The issue of entitlement to a disability rating in excess of 
10 percent for fracture, left lateral malleolus is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  A September 20, 1971 RO rating decision reduced the 
veteran's evaluation for residual fracture of the left 
lateral malleolus from 10 percent to zero percent disabling; 
the veteran was informed the denial and of his right to 
appeal, and he did not file a timely notice of disagreement.  

2.  The September 20, 1971 RO rating decision reducing the 
veteran's evaluation for residual fracture of the left 
lateral malleolus from 10 percent to zero percent was 
consistent with and reasonably supported by the evidence then 
of record, and the existed legal authority, and it did not 
contain undebatable error that would have manifestly changed 
the outcome.  

3.  In October 1999, the RO continued the veteran's 
noncompensable evaluation and so informed him that same 
month.  He did not appeal he decision.  

4.  The veteran filed a written claim for an increased rating 
for residuals of fracture of the left lateral maleolus on 
July 19, 2002.   

5.  It is not factually ascertainable that the veteran's 
residuals of a fracture of the left malleolus increased in 
severity within the one year period prior to July 19, 2002.  


CONCLUSIONS OF LAW

1.  The September 20, 1971 rating decision reducing the 
veteran's evaluation for residual fracture of the left 
lateral malleolus from 10 percent to zero percent, is final 
and was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.105 (2007); 38 U.S.C. § 
4005(c) (1971); 38 C.F.R. §§ 3.104, 3.105(e), 19.118, 19.153 
(1971).  

2.  The criteria for an effective date prior to July 19, 2002 
for the award of a 10 percent rating for residuals of 
fracture of the left malleolus have not been met.  38 
U.S.C.A. §§ 5110, 7104, 7105 (West 2002), 38 C.F.R. §§ 3.157, 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v.  
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must  
inform the claimant of any information and evidence not of  
record (1) that is necessary to substantiate the claim; (2)  
that VA will seek to provide; (3) that the claimant is  
expected to provide; and (4) must ask the claimant to provide  
any evidence in his or her possession that pertains to the  
claim.  38 C.F.R. § 3.159(b)(1) (2007).  A section 5103 
notice should advise a claimant of the criteria for 
establishing an effective date of award, see Dingess v.  
Nicholson, 19 Vet. App. 473, 491 (2006), and be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v.  
Principi, 18 Vet. App. 112 (2004); see also Mayfield v.  
Nicholson, 19 Vet. App. 103 (2005).   

An RO letter in September 2002, prior to issuance of a rating 
action was sent to the veteran.  It advised the veteran of 
the types of evidence and/or information deemed necessary to 
substantiate his increased rating claim as well as the 
relative duties upon himself and VA in developing his claim.  
His claim was substantiated with an award of compensation 
benefits in April 2003, and he appealed the downstream issue 
of the effective date of award.  This notification also 
applies to the "downstream" issue of entitlement to an 
earlier effective date.  See VAOPGCPREC 8-03; 69 Fed. Reg. 
25180 (2004).  Additionally, in June 2005, the veteran was 
sent a notice letter by the RO requesting that he send any 
evidence in his possession that pertains to this claim.  A 
February 2007 letter advised the veteran of the applicable 
criteria for determining effective dates.  see Dingess v.  
Nicholson, 19 Vet. App. 473, 491 (2006).  A December 2007 
SSOC advised the veteran of the full the provisions of 38 
C.F.R.  § 3.159. 

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and all identified 
postservice private and VA treatment records.  There are no 
outstanding requests to obtain medical records for which the 
veteran has both identified and authorized VA to obtain on 
his behalf.  Medical examination was provided to the veteran 
in April 2003, and further examination to reach the issue of 
an earlier effective date of award is not warranted.  There 
is no reasonable possibility that any further assistance to 
the veteran by VA would be capable of substantiating his 
claim.  

II.  Factual Basis

The veteran seeks an effective date earlier than July 19, 
2002, for the assignment of a 10 percent evaluation for a 
left ankle disorder.  He argues that a prior rating decision 
issued in September 1971 which reduced his rating from 10 
percent to zero percent disabling contains CUE.  He 
specifically argues that the RO failed to properly apply the 
governing laws regarding reduction of the veteran's rating.  

The record reflects that in April 1969, the veteran was 
granted service connection for residuals of a fracture of the 
left lateral malleolus and a 10 percent evaluation was 
assigned under DC 5262.  This was based on service medical 
records, which showed that the veteran sustained an injury to 
the left ankle in service in November 1967, and on a July 
1968 VA examination.  On VA examination in July 1968, the 
veteran was noted to have a left sided limp.  It was noted 
that he could not stand on his left toe when told to due to 
pain.  The examiner stated that examination of the left knee 
was entirely negative.  There was no swelling, no crepitus 
and the ligaments were intact.  Motion was from 0 to 145 
degrees.  The left ankle showed mild thickening of the soft 
tissue of the lateral aspect.  There was a trace of swelling 
and what was described as minimal loss-of no functional 
significance-less than 5 degrees of full supination.  The 
diagnosis was, residuals, mild fracture lateral malleolus, 
left ankle.  

In September 1969, the veteran requested an increased 
evaluation, and in an October 1969 letter, the RO informed 
him that medical evidence was necessary in order to show an 
increase in severity.  He did not respond to that notice.  

The veteran was examined by VA in August 1971.  He complained 
of swelling of the left ankle after competing in sports and 
aching, stiffness and paresthesia during weather changes.  On 
examination, he performed the tiptoe, heel walk, squatting 
and rising tests normally.  There was full range of motion of 
the knees and full range of normal motion of the left ankle 
and left foot when compared to the right.  There was stated 
tenderness along the medial maleolus of the left ankle with 
no enlargement of that surface and minimal enlargement on the 
lateral aspect of the lateral malleolus.  

In September 1971, the RO reduced the veteran's rating from 
10 percent to noncompensable under DC 5262, effective from 
December 1, 1971.  Such rating resulted in an actual 
reduction in the veteran's combined disability evaluation and 
payment of compensation benefits.  

In January 1999, the veteran informed the RO that he was no 
longer incarcerated and that he wished his benefits to resume 
to 30 percent.  Also in January 1999, the veteran requested 
reevaluation of his left ankle disorder.  In October 1999, 
the RO continued the veteran's noncompensable evaluation, and 
informed him that same month.  He did not appeal that 
determination.  

In July 2002, the veteran filed a written claim for an 
increased evaluation.  Evidence received of record includes 
VA outpatient treatment records from May 2001 to October 
2002, private physicians' statements and an April 2003 VA 
examination report.  The VA examination report showed that 
the veteran limped on the left side.  He had mild swelling of 
the lateral malleolus and marked tenderness.  Range of motion 
of the ankle was noted as dorsiflexion to 15 degrees and 
plantar flexion to 30 degrees.  Motion was limited due to 
pain.  X-rays showed a degenerative tibial spur.  In April 
2003, the RO granted a 10 percent evaluation for the left 
ankle disorder under DC 5101-5262. 

III.  Discussion

Claims decided by the RO or the Board are subject to rules of 
finality.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  Except as 
provided by law, when a case or issue has been decided and an 
appeal has not been taken within the time prescribed by law, 
the case is closed, the matter is ended, and no further 
review is afforded.  Cook v. Principi, 318 F.3d 1334, 1339 
(Fed.Cir.2002) (en banc) (noting that the purpose of the rule 
of finality is to preclude repetitive and belated 
readjudication of veterans' benefit claims).

The law extant in September 1971 provided that the claimant 
be provided notice of a proposed reduction in compensation by 
furnishing the claimant a detailed explanation of the reasons 
for the proposed reduction and providing a 60-day period to 
present rebuttal evidence.  38 C.F.R. § 3.105(e) (1971).  The 
rating reduction was to be made effective the last day of the 
month following expiration of the 60-day notice period to the 
claimant.  Id. A rating decision by the RO became final if a 
notice of disagreement was not filed within one year of the 
date of notice of decision.  38 U.S.C. § 4005(c) (1971); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1971).

The RO's September 1971 rating decision prospectively reduced 
the veteran's disability rating from 10 percent to zero 
percent in accordance with the provisions of 38 C.F.R. § 
3.105(e).  That is, the RO delayed a reduction in 
compensation benefits pending the expiration of a 60-day 
period in which the veteran might present further evidence 
and argument to rebut the RO's finding.  In processing the 
veteran's prospective rating reduction, the RO sent the 
veteran VA Forms 21-6763 and 20-822.  A VA Form 20-822 
(Control Document and Award Letter) was sent to the veteran 
on September 27, 1971, along with a VA Form 21-6763.  [Note: 
Although a copy of VA Form 21-6763 was not placed in the 
claims file, the Disability Award Letter (VA Form 21-6798) 
indicates this form was enclosed with the mailing.]  These 
documents informed the veteran that the rating for his 
service-connected left ankle disorder would be reduced from 
10 percent to noncompensable effective December 1, 1971.  VA 
Form 21-6763 (Reduced Disability Compensation) includes an 
explanation that the veteran had 60 days from the date of 
that letter to submit additional evidence to show why the 
reduction should not be made.  Furthermore, this form 
explains that if he believed the decision was incorrect, he 
could initiate an appeal to the Board by filing a notice of 
disagreement (NOD) within one year.  He did not submit any 
additional evidence in response, and he did not file an NOD 
to initiate an appeal to the Board.  So that decision became 
final and binding on him based on the evidence then of 
record.  

Although the veteran states that he did not receive notice of 
the decision, and he did have a change of address shortly 
before the notice was sent, the United States Court of 
Appeals for Veterans Claims (Court) has ruled that there is a 
"presumption of administrative regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties - including insofar as mailing notices, 
etc.  And to rebut this presumption, there must be "clear 
evidence" to the contrary that either VA's regular mailing 
practices were not regular or they were not followed.  More 
precisely, in order to rebut this presumption, the veteran 
must establish both that the mailing was returned as 
undeliverable and that there were other possible and 
plausible addresses to contact him.  See, e.g., Davis v. 
Principi, 17 Vet. App. 29 (2003); Woods v. Gober, 14 Vet. 
App. 214 (2000); and Mindenhall v. Brown, 7 Vet. App. 271 
(1994).  Here, no clear evidence to the contrary has been 
presented with which to rebut the presumption of 
administrative regularity.  The notice was not returned as 
undeliverable.  It is therefore presumed the notice regarding 
the rating decision in question was received by the veteran.  
So that decision became final and binding on him based on the 
evidence then of record.  38 U.S.C. § 4005(c) (1971); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1971).  
Therefore, there must be a finding of CUE in order for the 
decision to be collaterally attacked and ultimately 
overturned.  Absent clear and unmistakable error in the 
September 1971 decision, it is final, and is a legal bar to a 
rating in excess of that assigned by such decision prior to 
the date of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).   The veteran has alleged CUE in the 
September 1971 decision, and the Board will address that 
contention below.  

As to the October 1969 letter determination and the October 
1999 rating action, the record reveals that the veteran 
received proper notice and that he did not appeal the RO 
continuance of his noncompensable evaluation.  Thus those 
determinations are also final.  38 U.S.C. § 4005(c) (1969); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1969); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103.  

IV.  CUE

In order for a claim of CUE to be valid, there must have been 
an error in the prior adjudication of the claim; either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).  Further, the error 
must be "undebatable" and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Id.  Simply to claim CUE on 
the basis that the previous adjudication improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of 
"failure to follow the regulations" or "failure to give due 
process," or any other general, non- specific claim of 
"error" meet the restrictive definition of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating decision which constitutes a reversal of 
a prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

Further, with respect to the first prong of the CUE test, the 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that allegations that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
And in an even more recent decision, Cook v. Principi, 318 
F.3d. 1334 (Fed. Cir. 2002) (en banc), the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit Court) went 
a step further and overruled the prior holding in Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) (requiring "grave 
procedural error") by stating even that will not negate the 
finality of a prior, unappealed, RO decision.  See, too, 
Tetro v. Principi, 314 F.3d 1310, 1311 (Fed Cir. 2003); 
Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In this case, the veteran argues that the RO committed CUE in 
the September 1971 rating decision by incorrectly applying 
the governing laws extant at the time the decision was issued 
reducing the evaluation of the veteran's left ankle 
disability.  In 1971, the requirements for reducing a 
service-connected disability were set forth in 38 C.F.R. § 
3.105(e):

(e) Reduction in evaluation - compensation.  Where 
the reduction in evaluation of a service- connected 
disability or employability status is considered 
warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation 
payments currently being made, rating action will 
be taken.  The reduction will be made effective the 
last day of the month in which a 60-day period from 
date of notice to the payee expires.  The veteran 
will be notified at his latest address of record of 
the action taken and furnished detailed reasons 
therefor, and will be given 60 days for the 
presentation of addition evidence.  38 C.F.R. 
§ 3.105(e) (1971).  

The veteran contends that there is CUE in the notice that was 
provided for the 1971 decision in question because it did not 
comport to the regulation extant at the time the decision was 
made (i.e., 38 C.F.R. § 3.105(e)).  Specifically, he argues 
that he was not provided notice that the RO was proposing a 
reduction and providing him with a period of 60 days to 
respond to the notice prior to the reduction.  The basis of 
the veteran's CUE claim is that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  At 
the time of the September 1971 rating determination, the 
relevant regulations were substantially different from those 
currently in effect.  The Board observes that, in 1971, there 
was no regulation in effect parallel to the current  38 
C.F.R. § 3.105(e), which concerns such procedural rights as 
the right to prior notice, the right to submit evidence and 
the right to appear for a personal hearing.  The veteran's 
argument must fail since the law in effect at the time the 
September 1971 decision was issued did not require the RO to 
issue such notice.  Thus the RO complied with the law then in 
effect since it forwarded notice to the veteran of the 
reduction and afforded him 60 days to respond as required by 
38 C.F.R. § 3.105(e) (1971).  And as noted above, the veteran 
is presumed to have received the notice.  

The reduction itself was performed based on the evidence then 
of record.  On VA examination in July 1968, the evidence 
showed mild residuals of the fracture lateral malleolus, left 
ankle, including some limitation of motion.  When the veteran 
was examined by VA in August 1971, he performed the tiptoe, 
heel walk, squatting and rising tests normally. There full 
range of motion of the knees and full range of normal motion 
of the left ankle and left foot when compared to the right.  

In September 1971, the RO reduced the veteran's rating from 
10 percent to noncompensable under DC 5262, effective from 
December 1, 1971.  Such rating resulted in an actual 
reduction in the veteran's combined disability evaluation and 
payment of compensation benefits.  The Board has reviewed the 
claims file and finds no evidence demonstrating that the 
procedures outlined under 38 C.F.R. § 3.105(e) which existed 
in 1971 were improperly carried out.  A VA Form 20-822, 
Control Document and Award Letter dated September 27, 1971 
shows that the veteran received notice of his new payment 
amounts subsequent to the rating reduction.  The veteran did 
not appeal that determination and it became final.  See 38 
U.S.C.A. § 7105 (West 2002).  

The schedular criteria in effect at that time provided for a 
10 percent disability rating for impairment of the tibia and 
fibula with slight knee or ankle disability (DC 5262).  A 
compensable rating was also warranted for moderate deformity 
(DC 5273), ankylosis of the substastragalar or tarsal joint 
(DC 5272), moderate limitation of motion (DC 5271) or 
ankylosis of the ankle (DC 4270).   See Schedule for Rating 
Disabilities (1971).  The evidence as noted does not show 
that the reduction was erroneous based on the rating criteria 
that existed at that time.  In light of the foregoing, the 
Board concludes that the correct facts, as known at the time, 
were before VA adjudicators at the time of the September 1971  
rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied. The 
Board finds that there was no error which was undebatable and 
of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made.  

The Board, however, notes that the September 1971 decision 
assigned an effective date of December 1, 1971.   According 
to the 1971 version of 38 C.F.R. § 3.105(e), the reduction 
was to be made effective the last day of the month in which 
the 60-day period from the date of the notice to the payee 
expired. Since notice was sent to the veteran on September 
27, 1971, the 60-day notice would have expired on November 
27, 1971, and the reduction should have been made effective 
November 31, 1971.  However, since the September 1971 rating 
decision is otherwise supportable, it is not rendered void ab 
initio by virtue of an error in the assignment of the 
effective date, which in this case was favorable to the 
veteran.  See VAOPGCPREC 31-97 (Aug. 29, 1997).  

VI.  Earlier Effective Date

The controlling law states that the effective date of an 
award based on a claim for increase of compensation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
specifies that an effective date of an award based upon a 
claim for increased disability rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).  An earlier effective 
date of award may only be assigned if the claim for an 
increase is received within one year of the date that the 
increase was factually ascertainable.  Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, is 
broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit." 38 C.F.R. § 3.1(p) (2007).  Where, as in this case, 
a formal claim has already been allowed, certain submissions 
will be accepted as an informal claim such as a report of 
examination or hospitalization by the VA.  38 C.F.R. §§ 
3.157(b)(1)-(b)(3) (2007).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. § 
5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2006).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised by 
the evidence, applying all relevant laws and regulations," 
Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and 
extends to giving a sympathetic reading to all pro se 
pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 
1373 (Fed. Cir. 2004).  

The record reflects that, following the final RO decision in 
September 1971, which did not contain CUE, the RO, continued 
the veteran's noncompensable evaluation for the veteran's 
left ankle disorder in an October 1999 rating decision 
denying an increase.  He was advised of that decision that 
same month.  He did not appeal this determination.  Following 
the final RO determination in October 1999, the veteran next 
filed a written claim for an increased rating on July 19, 
2002.  There are no records of VA treatment or private 
treatment prior to this time that may be accepted as an 
informal claim for an increased rating.  See 38 C.F.R.  § 
3.157(b)(1).  See 38 C.F.R. § 3.157(b)(2).   It is not 
factually ascertainable from the lay and medical evidence 
that an increase in disability occurred in the one year 
period prior to July 19, 2002.  As such, the Board finds that 
an effective date prior to July 19, 2002 for the award of 
increased compensation for fracture of the left lateral 
maleolus is not warranted.



ORDER

An effective date earlier than July 19, 2002 for the 
assignment of a 10 percent disability rating for fracture, 
left lateral malleolus, to include based upon a claim of 
clear and unmistakable error in a prior rating decision dated 
in September 1971, which reduced the veteran's 10 percent 
rating to noncompensable is denied  


REMAND

The veteran seeks a higher evaluation for his left ankle 
disorder, beyond the currently assigned 10 percent.  He was 
examined for disability evaluation regarding his left ankle 
disorder in April 2003.  In his March 2008 Informal Hearing 
Presentation, the veteran's representative stated that the 
veteran's condition had worsened since the April 2003 
examination which, it was argued, is now outdated.  The 
veteran is entitled to a new VA examination where there is 
evidence (including his or her statements) that the condition 
has worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  An additional VA 
examination to determine the extent of any manifestations of 
the veteran's disorders is warranted.  Since the record may 
not accurately reflect the current nature and severity of the 
service-connected disability, the Board concludes that a 
remand is required to accord the veteran a new examination.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Finally, since notice that complies with Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008), has not been provided, such notice should be sent to 
the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim, as outlined in 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 WL 239951(Ct. Vet. App. January 
30, 2008). 

2.  Schedule the veteran for a VA 
examination to evaluate his left ankle 
disorder.  The claims file and a copy of 
this remand must be made available to the 
examiner for review and the examiner must 
indicate in the examination report that 
this has been accomplished.   All 
appropriate tests and studies (to include 
X-rays and range of motion studies, 
reported in degrees) should be 
accomplished, and all clinical findings 
should be reported in detail.   

The examiner should describe all 
symptomatology due to the service- 
connected residuals of a fracture of the 
left lateral malleolus.  The examiner 
should also identify any currently 
present nonunion or malunion of the tibia 
and fibula.  If there is malunion, the 
examiner should indicate whether there is 
any associated knee or ankle disability, 
and if so, whether such disability is 
slight, moderate, or marked.  The 
examiner should also identify the 
presence of any ankylosis of the 
veteran's left ankle.  In reporting the 
results of range of motion testing in 
degrees, the examiner should specifically 
identify any motion accompanied by pain.  
The 
examiner should identify any objective 
evidence of pain and assess the extent of 
any pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.   To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.   The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.  The 
examiner should also provide an  opinion 
concerning the impact of the  disability 
on the veteran's ability to  work.

3.  Thereafter, readjudicate the claim 
for a higher evaluation for a fracture of 
the left lateral malleolus.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued and the case returned to the 
Board after a period of time for a 
response by the veteran, in accordance 
with applicable procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


